IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MERIDIEN ENERGY, LLC,                   : No. 489 WAL 2014
                                        :
                  Respondent            : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
HOCKRAN EXCAVATING D/B/A H&H            :
ENTERPRISES D/B/A H&H                   :
ENTERPRISES, INC.,                      :
                                        :
                  Petitioner            :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.